By the Court.
O’Gorman, J.
The plaintiff’s moving papers sufficiently showed that the information he sought was material and necessary, and that he intended to use the testimony so obtained at the trial, and that he could not safely proceed to trial without it. If, in the course of the examination of defendants, any questions be put to them, as to which they may be by law entitled to refuse to answer, their right so to refuse is in no way impaired, and 'will be protected by the court.
The order appealed from is affirmed, with $10 costs.
Sedgwick, Ch. J., and Truax, J., concurred.